Citation Nr: 1047787	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
left knee strain with meniscus tear (ligament injury).    

2.  Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
continued the 20 percent evaluation for a left knee strain with 
meniscus tear and the 10 percent evaluation for left knee 
arthritis.  

The Board notes that the Veteran submitted a June 2009 
substantive appeal, via a VA Form 9, and requested a personal 
hearing before the Board at the RO.  In August 2009, the Veteran 
submitted a written request to withdraw his Board hearing 
request.  The Board finds that there is no hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2010).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims on 
appeal.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order for VA to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claims.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected left knee 
disability is worse than the current 20 and 10 percent 
evaluations contemplate and contends that higher evaluations are 
warranted.

In November 2007, the Veteran was afforded a VA examination for 
his left knee disability.  During the examination, the Veteran 
reported that his left knee is "weaker all of the time" and 
feels "like it has gravel inside of it."  Due to a right femur 
fracture after falling off a roof while loading shingles, the 
Veteran has been placing increased pressure on his left knee and 
consequently experiences an intermittent "needle" sensation.  
He also reported having to "lock the knee when lifting anything 
heavy," and moderate flare-ups every two to three weeks which 
prevent him from climbing ladders or stairs and from carrying 
heavy objects.  Following the examination, the VA examiner noted 
the Veteran's functional standing limitation as fifteen to thirty 
minutes and walking limitation as one-fourth a mile.  Weakness, 
stiffness, and deformity of the left knee were documented; 
however, there was no evidence of instability or episodes of 
dislocation or subluxation of the left knee, nor a diagnosis of 
ankylosis.  He was diagnosed with mild degenerative joint disease 
of the left knee and patellofemoral joints, as well as noted as 
moderate anterior/posterior instability.  

VA outpatient treatment records dated from November 2007 to 
February 2009 also reflect complaints and treatment for the 
Veteran's left knee disability.  In particular, a November 2007 
record noted that the Veteran has some left knee pain, but it is 
likely due to overuse following his right femur fracture.  In a 
November 2008 record, the Veteran complained of severe left knee 
pain and was advised to get relative rest.  A week later, the 
Veteran's left knee was swollen and tender with evidence of a 
bursitis, which the physician suspected as an acute gout flare 
up.  The Veteran gave his consent to undergo a knee joint 
injection of a corticosteroid agent and reported almost 
instantaneous relief after the procedure.  In a December 2008 
record, the Veteran noted still having arthritic knee pain, but 
not as intense before the knee injection procedure in November 
2008.  The Veteran was diagnosed with osteoarthritis in both 
knees and a suspected left knee medial meniscal injury, and was 
referred to orthopedics for an evaluation.  

Most recently, in a February 2009 VA outpatient treatment record, 
the Veteran continued his complaints of severe left knee pain and 
only inquired about surgical intervention.  He showed a marked 
osteophyte on the medial side, which the physician noted as 
evidence of a valgus deformity.  In addition, the Veteran 
displayed minimal effusion, but tender along the tibial plateau 
and the patellofemoral joint.  There were no load bearing films 
of record; however, the physician noted they are not of issue 
here.  The physician concluded that if the Veteran is referred 
back, he will need a weight bearing film of the left knee if the 
Veteran fails injection or wants to proceed with a total joint 
arthroplasty.  Such symptomatology, if confirmed by objective 
evidence, could be productive of a higher disability evaluation 
for the Veteran.  

Review of the record indicates that the Veteran's last VA 
examination for his service-connected knee disability was in 
November 2007.  The record reflects that the Veteran has not been 
afforded a more recent VA examination to assess the current 
severity of his left knee disability, and recent VA outpatient 
treatment records dated from November 2007 to February 2009 
suggest his disability has worsened.  The Board finds that 
further examination is required so that the decision is based on 
a record that contains a current examination.  An examination too 
remote for rating purposes cannot be considered 
'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where 
the record does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination). 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
February 2009, the date of the most recent 
evidence of record, should then be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the claims file.  In addition, the Veteran 
and his representative should be informed of 
any such problem.

2.  Schedule the Veteran for the appropriate 
VA examination to determine the current 
severity and impairment of his service-
connected left knee disability.  Any and all 
indicated evaluation studies and tests deemed 
necessary by the examiner should be 
accomplished.  All pertinent symptomatology 
and findings should be reported in detail, 
including range of motion (ROM) testing.  The 
report should list all subjective complaints 
and objective findings in detail, including 
the ROM of the left knee in degrees.  The 
Veteran's claims file should also be made 
available to and reviewed by the examiner.  
The examination report should reflect that 
such review was accomplished.  

The examiner should address the extent of 
functional impairment attributable to any 
reported pain.  In this regard, the examiner 
should specifically indicate whether there is 
any pain and whether there is likely to be 
additional impairment of the left knee caused 
by any of the following: (1) pain in use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination.  The examiner should describe 
whether any existing pain significantly 
limits functional mobility of the left knee 
during flare-ups or when repeatedly used.  
The examiner should also report whether the 
Veteran has any recurrent instability or 
lateral subluxation of the left knee, and if 
so, should describe whether such instability 
or subluxation is slight, moderate, or severe 
in degree.

If it is not feasible to address the 
functional limitation, this should be stated 
and discussed in the examination report.  If 
the Veteran does not have pain or any other 
factors, that fact should be noted as well.  

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



